                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,

              v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,
                                                               Civil Nos. 3:19-cv-365, 3:19-cv-385
               Defendants.
                                                                      Hon. Aleta A. Trauger

LEAGUE OF WOMEN VOTERS OF
TENNESSEE, et al.,

                Plaintiffs,

v.

TRE HARGETT, et al.,

               Defendants.

         STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
           UNDER RULE 41(a)(1)(A)(ii) OF THE FEDERAL RULES OF CIVIL
                          PROCEDURE AND ORDER

        WHEREAS on May 2, 2019, Governor Bill Lee signed into law House Bill 1079 /

                              -

Tenn. Code. Ann. Sections 2-2-142(a)-(b) and (e)-(g), Sections 2-2-143(a)-(f), and Sections

2-19-145(a)-(f);

        WHEREAS Plaintiffs Tennessee State Conference of the NAACP, Democracy

Nashville-Democratic Communities, The Equity Alliance, and The Andrew Goodman

Foundation challenged the Law under 42 U.S.C. § 1983 on May 2, 2019, alleging that the

statute violated the First and Fourteenth Amendments;




     Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 1 of 6 PageID #: 1222
       WHEREAS Plaintiffs League of Women Voters of Tennessee, League of Women

Voters of Tennessee Education Fund, American Muslim Advisory Council, Mid-South Peace

& Justice Center, Memphis Central Labor Council, Rock the Vote, and HeadCount brought a

separate suit under 42 U.S.C. § 1983, also alleging that the Law violated the First and

Fourteenth Amendments, on May 9, 2019;

       WHEREAS Plaintiffs in both cases subsequently amended their complaints to add

allegations that the challenged provisions also violated the National Voter Registration Act of

1993, 52 U.S.C. §§ 20507(a)(2) and 20507(b)(1);

       WHEREAS this Court granted the motion for a preliminary injunction brought by

Plaintiffs League of Women Voters of Tennessee, et al., on September 12, 2019;

       WHEREAS this Court granted the motion for a preliminary injunction brought by

Plaintiffs Tennessee State Conference of the NAACP, et al., on September 13, 2019;

       WHEREAS those preliminary injunctions have remained in effect at all times, and

the challenged provisions of the law were never enforced;

       WHEREAS in March 2020, the Tennessee Legislature enacted House Bill 2363, a

copy of which is attached to this Stipulation as Exhibit 1, which the Governor signed into law

on April 2, 2020;

       WHEREAS the new law repeals all of the provisions of the Third Party Voter

Registration Law that were challenged in these cases;

       WHEREAS Plaintiffs in both cases believe that, although these cases are not

technically moot as a matter of law, there nevertheless remains little purpose that would be

served by further litigation, and that they have accomplished the results that they sought in

bringing these cases;

       NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between Plaintiffs

Tennessee    State      Conference   of   the   NAACP;    Democracy     Nashville-Democratic



                                     2
   Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 2 of 6 PageID #: 1223
Communities; The Equity Alliance; The Andrew Goodman Foundation; League of Women

Voters of Tennessee; League of Women Voters of Tennessee Education Fund; American

Muslim Advisory Council; Mid-South Peace & Justice Center; Memphis Central Labor

Council; Rock the Vote; and HeadCount, and Defendants Tre Hargett, in his official capacity

as Secretary of State of the State of Tennessee; Mark Goins, in his official capacity as

Coordinator of Elections for the State of Tennessee; Herbert Slatery III, in his official

capacity as Attorney General of the State of Tennessee; the State Election Commission; and

Donna Barrett, Judy Blackburn, Greg Duckett, Mike McDonald, Jimmy Wallace, Tom

Wheeler, and Kent Younce, in their official capacities as members of the State Election

Commission, as follows:

       1.      Plaintiffs in Tennessee State Conference of the N.A.A.C.P. v. Hargett (M.D.

Tenn. Civil No. 3:19-cv-365), hereby voluntarily dismiss their action without prejudice,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure;

       2.      Plaintiffs in League of Women Voters of Tennessee v. Hargett (M.D. Tenn.

Civil No. 3:19-cv-385), hereby voluntarily dismiss their action without prejudice, pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure;

       3.      These voluntary dismissals are without prejudice to the right of Plaintiffs in



to the right of the Defenda

       4.      Plaintiffs shall have until December 21, 2020, in which to file their



within which to respond.

Dated: October 26, 2020




                                     3
   Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 3 of 6 PageID #: 1224
Respectfully submitted,
                                         Jon Greenbaum*
/s/ Taylor A. Cates                      Ezra D. Rosenberg*
Taylor A. Cates, BPR No. 20006           Julie Houk*
William D. Irvine, Jr.                   Pooja Chaudhuri*
Burch, Porter & Johnson, PLLC
130 N. Court Avenue                      Law
Memphis, TN 38103                        1500 K Street, NW, Suite 900
(901) 524-5165                           Washington, D.C. 20005
tcates@bpjlaw.com                        (202) 662-8600
wirvine@bpjlaw.com                       erosenberg@lawyerscommittee.org
                                         ihouk@lawyerscommittee.org
Ira M. Feinberg*                         nehaudhuri@lawyerscommittee.org
Hogan Lovells US LLP
390 Madison Avenue                       Attorneys for Plaintiffs in Tennessee State
New York, NY 10017                       Conference of the N.A.A.C.P., et al. v.
(212) 918-3509                           Hargett
irafeinberg@hoganlovells.com
                                         /s/ Thomas H. Castelli
Allison M. Ryan*                         Thomas H. Castelli, BPR#024849
Carolyn A. DeLone*                       Legal Director
Madeline Gitomer*                        ACLU Foundation of Tennessee
Kyle Druding*                            P.O. Box 120160
Hogan Lovells US LLP                     Nashville, TN 37212
555 Thirteenth Street, NW                (615) 320-7142
Washington, DC 20004                     tcastelli@aclu-tn.org
(202) 637-5600
allison.ryan@hoganlovells.eom            Sophia Lin Lakin*
carrie.delone@hoganlovells.com           Theresa J. Lee*
madeline.gitomer@hoganlovells.com        Davin Rosborough*
kyle.druding@hoganlovells.com            Dale E. Ho*
                                         American Civil Liberties Union Foundation
Yael Bromberg*                           125 Broad Street, 18th Floor
Bromberg Law LLC                         New York, NY 10004
The Andrew Goodman Foundation            (212) 549-2500
10 Mountainview Road                     slakin@aclu.org
Upper Saddle River, NJ 07458             tlee@aclu.org
(201) 995-1808                           drosborough@aclu.org
yaelbromberglaw@gmail.com                dho@aclu.org

                                         Sarah Brannon*, **
                                         American Civil Liberties Union Foundation
                                         915 15th Street, 6th Floor
                                         Washington, DC 20005
                                         (202) 544-1681
                                         sbrannon@aclu.org



                                     4
   Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 4 of 6 PageID #: 1225
** not admitted in DC; DC practice limited    /s/ Alexander S. Rieger
to federal court only                         Alexander S. Rieger

Danielle Lang*                                Assistant Attorney General
Molly Danahy*                                 Public Interest Division
Campaign Legal Center                         War Memorial Building, 3rd Floor
1101 14th Street NW, Suite 400                P.O. Box 20207
Washington, DC 20005                          Nashville, TN 37202
(202) 736-2200                                (615) 741-2408
dlang@campaignlegal.org                       alex.rieger@ag.tn.gov
mdanahy@campaignlegal.org
                                              Kelley L. Groover
William H. Harbison, BPR#7012
                                              Assistant Attorney General
C. Dewey Branstetter, Jr. BPR#9367
                                              Public Interest Division
Hunter C. Branstetter, BPR#32004
                                              War Memorial Building, 3rd Floor
Sherrard Roe Voigt & Harbison                 P.O. Box 20207
150 3rd Avenue South, Suite 1100              Nashville, TN 37202
Nashville, TN 37301                           kelley.groover@ag.tn.gov
(615) 742-4200                                (615) 741-2408
bharbison@srvhlaw.com
dbranstetter@srvhlaw.com                      Janet M. Kleinfelter
hbranstetter@srvhlaw.com                      Deputy Attorney General
                                              Public Interest Division
Michelle Kanter Cohen*                        P.O. Box 20207
Cecilia Aguilera*                             Nashville, TN 37202
Jon Sherman*                                  Janet.Kleinfelter@ag.tn.gov
Fair Elections Center                         (615) 741-7403
1825 K Street NW, Suite 450
Washington, DC 20006                          Andrew B. Campbell
(202) 331-0114                                Senior Assistant Attorney General
mkantercohen@fairelectionscenter.org          Public Interest Division
caguilera@fairelectionscenter.org             Office of Tennessee Attorney General
jsherman@fairelectionscenter.org              P.O. Box 20207
                                              Nashville, Tennessee 37202
Attorneys for Plaintiffs in League of Women   Andrew.Campbell@ag.tn.gov
                                              (615) 532-0356
Voters of Tennessee, et al. v. Hargett
                                              Counsel for Defendants
*admitted pro hac vice




                                     5
   Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 5 of 6 PageID #: 1226
      IT IS SO ORDERED.


        10/26/2020
Dated: _________________, 2020


                                         _________________________
                                         Hon. Aleta A. Trauger
                                         United States District Judge




                                     6
   Case 3:19-cv-00365 Document 98 Filed 10/26/20 Page 6 of 6 PageID #: 1227
